 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEYLA M. TABER,                                   No. 2:18-cv-1795 KJM KJN
12                       Plaintiff,
13            v.                                        ORDER
14    DITECH FINANCIAL, LLC, et al.,
15                       Defendants.
16

17           On August 23, 2018, the assigned District Judge referred this matter to the undersigned

18   for a settlement conference. (ECF No. 11.) On November 30, 2018, the undersigned held an

19   informal telephonic settlement conference with counsel for the parties. Attorney Heng Shi

20   appeared telephonically on behalf of plaintiff and attorney Joshua Bryan appeared telephonically

21   on behalf of defendant Ditech Financial, LLC.

22           Pursuant to the parties’ discussion and agreement, IT IS HEREBY ORDERED that:

23           1. Defendant shall use all efforts to ensure that the pending December 4, 2018 foreclosure

24   sale is vacated;

25           2. The parties shall file a settlement agreement in principle on or before November 30,

26   2018;

27           3. The parties shall file a final settlement agreement with all necessary motions on or

28   before December 21, 2018;
                                                       1
 1           4. If the parties fail to file a final settlement agreement, the parties and principals shall

 2   appear in person on Friday, December 28, 2018, at 10:00 a.m., at the United States District

 3   Court, 501 I Street, Sacramento, California, in Courtroom No. 27, before the undersigned; and

 4           5. The November 15, 2018 settlement conference before the undersigned is vacated.

 5   Dated: November 13, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22
     DLB:6
23   DB\orders\orders.civil\taber1795.set.ord

24

25

26
27

28
                                                         2
